 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY ALEX LEE HANSON,                          No. 1:18-cv-01333-DAD-JLT (HC)
12                      Petitioner,
13          v.                                         ORDER RELATING AND REASSIGNING
                                                       CASE
14   ROBERT NEUSCHMID,
15                      Respondent.
16

17          On January 3, 2019, respondent Robert Neuschmid filed a notice of related case, advising

18   the court that this action is related to Esquer v. Sherman, No. 1:17-cv-01191-DAD-SAB, which is

19   assigned to the undersigned and Magistrate Judge Stanley A. Boone. (Doc. No. 13.)

20          The court’s review of the record in these cases reveals they are related within the meaning

21   of Local Rule 123, as they involve the similar parties, related questions of law and fact, and

22   would likely entail substantial duplication of labor if heard by different judges. Accordingly,

23   assignment of the actions to the undersigned and to Magistrate Judge Stanley A. Boone will

24   promote efficiency and economy for the court and parties.

25          An order relating cases under this court’s Local Rule 123 merely assigns them to the same

26   district judge and magistrate judge, and does not consolidate the cases. The local rules of this

27   district authorize the judge with the lowest numbered case to order the reassignment of any higher

28   numbered cases to himself or herself, upon determining that this assignment is likely to effect a
                                                      1
 1   savings of judicial effort. L.R. 123(c). Such good cause appearing here, the court orders that the

 2   instant action be reassigned from Magistrate Judge Jennifer L. Thurston to Magistrate Judge

 3   Stanley A. Boone.

 4          Accordingly, documents filed in the above-referenced action shall now bear the following

 5   new case number: 1:18-cv-01333-DAD-SAB.

 6   IT IS SO ORDERED.
 7
        Dated:     January 19, 2019
 8                                                       UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
